           Case 1:21-cv-05164-VEC Document 16 Filed 08/02/21 Page 1 of 5

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                              DOC #:
 SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 8/2/2021
 ---------------------------------------------------------------- X
 AIU INSURANCE COMPANY,                                           :
                                                                  :
                                              Petitioner,         :
                                                                  :
                            -against-                             :     21-CV-5164 (VEC)
                                                                  :
 BOTHNIA INTERNATIONAL INSURANCE                                  :   MEMORANDUM OPINION
 COMPANY LIMITED and                                              :       AND ORDER
 LANSFORSAKRINGBOLAGENS AB,                                       :
                                                                  :
                                              Respondents. :
   --------------------------------------------------------------X

VALERIE CAPRONI, United States District Judge:

        Petitioner AIU Insurance Company (“AIU”) seeks confirmation of an arbitration award

entered against Respondents Bothnia International Insurance Company Limited (“Bothnia”) and

Lansforsakringbolagens AB, plus interest, pursuant to the Federal Arbitration Act (“FAA”), 9

U.S.C. § 1, et seq. See Pet., Dkt. 1. Respondents do not oppose the Petition. See Dkt. 15. For

the following reasons, the Petition is GRANTED.

                                              BACKGROUND

        AIU is a New York-based insurance company. Pet. ¶ 2. Bothnia and

Lansforsakringbolagens AB are both foreign insurance companies. Id. ¶¶ 3–4. Petitioner and

Respondents are parties to a reinsurance contract entitled the Casualty Special Risk Division

Excess of Loss Contract (“the Contract”). Id. ¶ 7; Contract, Dkt. 4-1. Pursuant to the terms of

the Contract, Respondents reinsure liabilities arising from certain insurance policies issued by

Petitioner. Pet. ¶ 7.

        Petitioner paid asbestos-related losses under insurance policies owned by Transamerica

and Kaiser Aluminum & Chemical Corporation and subsequently billed Respondents for their

                                                         1
         Case 1:21-cv-05164-VEC Document 16 Filed 08/02/21 Page 2 of 5




share of those payments, as dictated by the Contract. Id. ¶ 10. Respondents failed to pay,

instead arguing that the Contract did not cover domestic U.S. risks. Id.

       Petitioner thereafter initiated arbitration pursuant to the terms of the Contract. Id. ¶ 11;

see also Contract, Art. XVIII (arbitration clause). After Respondents joined the arbitration, a

three-member arbitration panel was appointed in accordance with the Contract’s arbitration

clause. Pet. ¶ 11; Contract, Art. XVIII. The parties conducted discovery in the arbitration

proceeding, after which Petitioner moved for summary judgment and Respondents moved to

compel further discovery. Pet. ¶ 13. On January 15, 2021, the arbitration panel issued a Final

Summary Award (“Final Award”), which granted Petitioner’s motion for summary judgment,

rejecting Respondents’ position that the Contract did not cover domestic U.S. business. Id. ¶ 14;

Final Award at 2, Dkt. 4-2. Accordingly, the panel ordered Respondents to pay Petitioner the

unpaid balance of $836,032, plus interest at a rate of 3 percent, commencing 90 days from the

date the amount was first billed until Respondents pay the balance. Final Award at 3. The Final

Award has not been vacated, modified, or corrected. Pet. ¶ 15.

       On June 10, 2021, AIU filed a Petition with this Court to confirm the Final Award. See

Pet. On June 17, 2021, Respondents informed the Court by letter that they did not intend to

oppose the Petition. See Dkt. 15.

                                          DISCUSSION

I.     Legal Standard

Pursuant to the FAA:

               If the parties in their agreement have agreed that a judgment of the court
               shall be entered upon the award made pursuant to the arbitration, and shall
               specify the court, then at any time within one year after the award is made
               any party to the arbitration may apply to the court so specified for an order
               confirming the award, and thereupon the court must grant such an order



                                                 2
           Case 1:21-cv-05164-VEC Document 16 Filed 08/02/21 Page 3 of 5




                  unless the award is vacated, modified, or corrected as prescribed in
                  sections 10 and 11 of this title.

9 U.S.C. § 9. “There is nothing malleable about ‘must grant,’ which unequivocally tells courts to

grant confirmation in all cases, except when one of the ‘prescribed’ exceptions applies.” Hall St.

Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 587 (2008). When a petitioning party abides by the

statutory requirements of the FAA in seeking confirmation, including the one-year statute of

limitations, confirmation of the award is mandatory. See Nat’l Cas. Co. v. Resolute Reinsurance

Co., No. 15-CV-9440, 2016 WL 1178779, at *3 (S.D.N.Y. Mar. 24, 2016). “The arbitrator’s

rationale for an award need not be explained, and the award should be confirmed ‘if a ground for

the arbitrator’s decision can be inferred from the facts of the case.’” D.H. Blair & Co. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting Barbier v. Shearson Lehman Hutton Inc.,

948 F.2d 117, 121 (2d Cir. 1991)). “Only ‘a barely colorable justification for the outcome

reached’ by the arbitrators is necessary to confirm the award.” Id. (quoting Landy Michaels

Realty Corp. v. Loc. 32B–32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)).

         The Second Circuit has “repeatedly recognized the strong deference appropriately due

arbitral awards and the arbitral process, and has limited its review of arbitration awards in

obeisance to that process.” Porzig v. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133,

138 (2d Cir. 2007). Courts should “vacate an arbitration award only upon finding a violation of

one of the four statutory bases [enumerated in the FAA], 1 or, more rarely, if [the court] find[s] a

panel has acted in manifest disregard of the law.” Id. at 139.




1
          The four statutory bases for vacatur are: “(1) where the award was procured by corruption, fraud, or undue
means; (2) where there was evident partiality or corruption in the arbitrators, or either of them; (3) where the
arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing
to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any
party have been prejudiced; or (4) where the arbitrators exceeded their powers, or so imperfectly executed them that
a mutual, final, and definite award upon the subject matter submitted was not made.” 9 U.S.C. §10(a).

                                                          3
         Case 1:21-cv-05164-VEC Document 16 Filed 08/02/21 Page 4 of 5




       When a petition to confirm an arbitration award is unopposed, courts treat the petition “as

akin to a motion for summary judgment based on the movant’s submissions.” D.H. Blair, 462

F.3d at 109; see also, e.g., Trs. of the N.Y.C. Dist. Council of Carpenters Pension Fund. v.

Ferran Dev. Corp., No. 13-CV-1482, 2013 WL 2350484, at *2 (S.D.N.Y. May 30, 2013).

Unless the undisputed facts fail to show that the moving party is entitled to judgment as a matter

of law, the petition must be confirmed. D.H. Blair, 462 F.3d at 109–10. When an award is for a

sum certain, a court need not make further inquiry into damages. Herrenknecht Corp. v. Best Rd.

Boring, No. 06-CV-5106, 2007 WL 1149122, at *2 (S.D.N.Y. Apr. 16, 2007).

II.    Application

       The Contract’s arbitration clause provides in relevant part that:

               [a]ll disputes or differences arising out of the interpretation of this
               Contract shall be submitted to the decision of . . . arbitrators . . . . The
               arbitration proceeding shall take place in New York, New York. . . . [The
               arbitrators and umpire] shall settle any dispute under the Contract
               according to an equitable rather than a strictly legal interpretation of its
               terms and their decision shall be final and not subject to appeal.

Contract, Art. XVIII.

       Petitioner properly petitioned to confirm the Final Award within one year of its issuance:

the arbitration panel issued the Final Award on January 15, 2021, Final Award at 4, and AIU

filed its Petition to confirm the Final Award on June 10, 2021, see Pet., well within the FAA’s

one-year statute of limitations. See 9 U.S.C. § 9. None of the statutory exceptions applies, and

there is more than a “barely colorable justification” for the arbitration panel’s outcome. Landy

Michaels Realty Corp., 954 F.2d at 797. Thus, the Petition to confirm the arbitration award is

GRANTED.

       The Final Award orders Respondents to pay Petitioner $836,032, plus 3 percent simple

interest commencing 90 days from the date the amount was first billed until the balance is paid.


                                                 4
         Case 1:21-cv-05164-VEC Document 16 Filed 08/02/21 Page 5 of 5




Final Award at 3. Because the award is for a sum certain, the Court need not inquire further into

damages. Herrenknecht Corp., 2007 WL 1149122, at *2. The Court therefore confirms the

award to Petitioner of $836,032, plus simple interest at a rate of 3 percent from the date 90 days

after the date the amount was first billed until paid by Respondents.

                                         CONCLUSION

       For the foregoing reasons, AIU’s Petition to confirm the arbitration award is GRANTED.

       The Clerk of Court is respectfully directed to enter judgment for Petitioner in the amount

of $836,032 in damages and interest at a rate of 3 percent commencing 90 days from the date

such amount or part thereof was first billed until paid by Respondents.

       The Clerk is further directed to terminate all open motions and to close the case.



SO ORDERED.
                                                           ________________________
                                                          ________________________
Date: August 2, 2021                                         VALERIE CAPRONII
      New York, New York                                   United States District Judge




                                                 5
